Pennewill, J.,
charging the jury:
Gentlemen of the jury:—It is charged in this indictment that the defendant in the month of April last, designing and intending to cheat and defraud The Wilmington City Railway Company of certain money, unlawfully, knowingly and designedly, falsely pretended to the said company that he was, on the 19th day of April A. D. 1907, struck by a certain car of the said Wilmington City Railway Company while he the said Edward Briscoe was in the act of crossing Du Pont Street, in said City, at a point near Pennsylvania Avenue, and that he the said Edward Briscoe, by being so struck as aforesaid, had been physically injured and badly wounded, whereas in truth and in fact he was not, on said 19th day of April A. D. 1907, struck by said car of said company, in the manner aforesaid, at the place aforesaid, or in any manner or at any place, and was not then and there physically injured or badly hurt, in manner aforesaid,as he the said Edward Briscoe then and there well knew, and which said pretense he then and there knew to be false, and by color and means of said false pretense or pretenses he the said Edward Briscoe did then and there knowingly, unlawfully and designedly obtain from the said Wilmington City Railway Company certain paper money, with intent to defraud the said company. The amount charged in the indictment is *405the sum of one hundred dollars. It is not necessary that such particular sum should be proved to you, but if the State has shown to your satisfaction that any sum of paper money was obtained by the defendant from The Wilmington City Railway Company in the manner alleged it would be sufficient.
The offense charged against the defendant is that which is commonly known as obtaining money by false pretenses, and is based upon a statute of this State which provides “that if any person shall, by any false pretense, obtain from any other person any chattel, money or other valuable security, with intent to cheat or defraud any person of the same, every such offender shall be guilty of a misdemeanor,” etc.
The Wilmington City Railway Company is a corporation of this State created by a public act of the Legislature, and the State is not, therefore, required to prove that it is a corporation. And although in the statute above mentioned the word “corporation” is not used, it is nevertheless a person within the contemplation and meaning of said act, and is to be so regarded by you. If it is shown to your satisfaction by the evidence that money was paid to the defendant for The Wilmington City Railway Company by an agent or representative thereof, such payment would be a payment by the company.
In order to convict the defendant under this indictment, the State must have proved (1) that the defendant knowingly made the false pretense; (2) that he made such pretense with intent to cheat and defraud The Wilmington City Railway Company (3) that by such pretense he actually did cheat and defraud The Wilmington City Railway Company,and did obtain from it thereby the said paper money, it then being the property of said company.
A false pretense has been defined to be such a fraudulent representation of a fact, past or existing, by a person who knows, it to be untrue, as is adapted to induce the person to whom it is made to part with something of value. And it may consist in any act, word, symbol or token calculated to deceive another, and knowingly and designedly employed by any person with *406intent to defraud another of money or other personal property.
State vs. Lynn, 3 Pennewill 316.
The intent to cheat and defraud is an essential element of the offense charged, and must be proved like any other material element of the charge in order to convict the prisoner. But such proof may be made either by direct or circumstantial evidence, and it is your province and duty to carefully consider all the facts and circumstances disclosed by the evidence in determining whether such intent existed or not.
The pretense charged must be not only false, but also of such a nature as is calculated to deceive. It must have enabled ' the defendant to obtain the money and have influenced or induced the company to part with the same.
The testimony of experts, as well as admissions of a defendant, are to be considered by the jury in connection with all the other testimony, and should receive just so much weight as you think they are entitled to under all the circumstances of the case as disclosed by the evidence.
In order to convict the prisoner the State must have proved to your satisfaction beyond a reasonable doubt every material element of the charge.
Where the testimony is conflicting it is your duty to reconcile it if you can. If you cannot do so, then you should give credit to the testimony of those witnesses which under all the circumstances of the case you deem most worthy of belief.
It is now for you to say, gentlemen, whether the defendant is guilty or not guilty of the offense with which he stands charged. If after carefully considering all the evidence, and applying the law thereto as we have stated it, you entertain a reasonable doubt of the defendant’s guilt, that should inure to his acquittal.
We say to you, however, that by a reasonable doubt is not meant a speculative or mere possible' doubt, but a real and substantial doubt growing out of the evidence, and such a doubt as would remain in the minds of reasonable and fair-minded men after a careful consideration of all the testimony in the case.
Verdict, guilty.